Case 1:21-cv-00643-WJM-NYW Document 15 Filed 03/10/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 21-cv-0643-WJM-NYW

  CORE PROGRESSION FRANCHISE LLC, a Colorado limited liability company,

         Plaintiff,

  v.

  CHRIS O’HARE, and
  CAO ENTERPRISES, INC., a North Carolina corporation,

         Defendants.


       ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
         ORDER AND TAKING UNDER ADVISEMENT PLAINTIFF’S CONSTRUED
                    MOTION FOR PRELIMINARY INJUNCTION


         Before the Court is Plaintiff Core Progression Franchise LLC’s Motion and

  Memorandum of Points and Authorities ISO Motion for a Temporary Restraining Order

  and Order to Show Cause Re: Preliminary Injunction (“Motion”) (ECF No. 9), which the

  Court construes as a Motion for a Temporary Restraining Order (“TRO”) and

  Preliminary Injunction.

         The purpose of a TRO is to “preserv[e] the status quo and prevent[] irreparable

  harm just so long as is necessary to hold a [preliminary injunction] hearing, and no

  longer.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local

  No. 70 of Alameda Cnty., 415 U.S. 423, 439 (1974). It is sometimes issued when the

  opposing party has actual notice of the motion. See 11A Charles Alan Wright et al.,

  Federal Practice & Procedure § 2951 (3d ed., Apr. 2016 update) (TRO “may be issued

  with or without notice to the adverse party”). However, given the need for a harm so
Case 1:21-cv-00643-WJM-NYW Document 15 Filed 03/10/21 USDC Colorado Page 2 of 4




  urgent and irreparable that a decision must be made before a hearing can be held, the

  primary purpose of the TRO is to grant short-term ex parte relief. See Fed. R. Civ. P.

  65(b) (describing prerequisites of ex parte TRO).

         To the Motion, Plaintiff attaches the Declaration of Filemon Carrillo in Support of

  Core Progression LLC’s Motion for a Temporary Restraining Order and Order to Show

  Cause Re: Preliminary Injunction (“Carrillo Declaration”). (ECF No. 9-5.) Mr. Carrillo,

  counsel for Plaintiff, states that he and his co-counsel called Defendants’ lawyer, Jeffrey

  Cohen, Esq. of Cohen LLP, to tell him that Core Progression had filed the instant

  lawsuit and that Core Progression would file the Motion. (Id. at 2.) Mr. Carrillo states

  that he understood that Cohen LLP represents Defendants because the parties are

  currently engaged in initiating arbitration proceedings, and Cohen LLP represents them

  in connection with the arbitration. (Id.) When Mr. Carrillo asked whether Defendants

  would oppose the Motion, Christopher Yost, a lawyer at Cohen LLP, said “that he was

  certain Defendants would oppose the motion on the grounds that Defendants were

  seeking to invalidate the franchise agreement, and told [Plaintiff’s counsel] to just go

  ahead and file the papers with the Court and that Defendants would address the

  motion.” (Id. at 3.)

         Here, although counsel for Defendants has not entered an appearance, the

  Carrillo Declaration indicates that Defendants’ counsel, and therefore, Defendants, are

  already aware of the dispute and Plaintiff’s intent to seek the injunctive relief requested

  in the Motion. Therefore, this is not the appropriate Rule 65(b) case requiring

  immediate ex parte relief. On this basis, the Court will deny the portion of the construed

  Motion requesting a TRO and direct an expedited briefing schedule on the portion of the




                                               2
Case 1:21-cv-00643-WJM-NYW Document 15 Filed 03/10/21 USDC Colorado Page 3 of 4




  construed Motion requesting a preliminary injunction. See Engility Corp. v. Daniels,

  2016 WL 8358509, at *2 (D. Colo. Oct. 25, 2016).

        For the reasons set forth above, the Court ORDERS:

  1.    Plaintiff’s construed Motion (ECF No. 9) is DENIED to the extent it seeks a TRO;

  2.    That portion of Plaintiff’s Motion which the Court has construed as a motion for a

        preliminary injunction remains under advisement;

  3.    Plaintiff shall send or deliver a copy of the Complaint (ECF No. 1), the Motion

        (ECF No. 9), and this Order, to counsel for Defendants by any means (including

        multiple means, if appropriate) reasonably calculated to reach counsel for

        Defendants by March 12, 2021 at 5:00 p.m. Mountain Time. Plaintiff shall file a

        Certificate of Service confirming its compliance with this directive by no later than

        this same date and time;

  4.    Defendants shall respond to the construed motion for a preliminary injunction by

        no later than March 17, 2021 at 12:00 p.m. Mountain Time. If Defendants have

        not been provided actual notice of Plaintiff’s filings and a copy of this Order by

        March 12, 2021, Defendants may seek an extension of this filing deadline;

  5.    Plaintiff shall file a reply in further support of its construed motion for a

        preliminary injunction by no later than March 19, 2021; and

  6.    Upon receipt of Plaintiff’s reply brief, the Court will consider a date for a hearing

        on the construed motion for a preliminary injunction and the topics upon which

        the Court will hear testimony and argument.




                                                3
Case 1:21-cv-00643-WJM-NYW Document 15 Filed 03/10/21 USDC Colorado Page 4 of 4




        Dated this 10th day of March, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              4
